Citation Nr: 1339228	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  13-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), depressive disorder, and adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to November 1953.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the New York, New York, Regional Office (RO).  This appeal was processed using the "Virtual Benefits Management System (VBMS)."  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2013.  A transcript has been associated with the record.  In a July 2013 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Pursuant to the Board's July 2013 remand instructions, the Veteran underwent an examination in August 2013.  The examiner diagnosed dysthymic disorder and alcohol dependence.  The examiner further opined that "it is less likely as not that [the current diagnoses] are associated with verified military stressors."  The examiner, however, did not offer a rationale on which he based his opinion.  

Further, the examination report appears in conflict on the issue of PTSD.  For example, the examiner checked "No" to the question of whether the Veteran had a diagnosis of PTSD but later checked "Yes" to the question of whether his stressor was adequate to support a diagnosis of PTSD and "Yes" to the question that the stressor was related to his fear of hostile military or terrorist activity.

Therefore, the issue is remanded for further clarification.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA clinical records from the Northport VAMC since September 2013.

Any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Furnish the Veteran's entire record to the health care provider who conducted the August 2013 examination.  The health care provider is asked to review all pertinent evidence of record and address the following:

* provide a rationale for his opinion that a dysthymic disorder is not "at least as likely as not" related to service and 

* clarify the apparent conflict in the examination report that the Veteran does not have a diagnosis of PTSD with the finding that his stressors are adequate to support a diagnosis of PTSD and are related to his fear of hostile military or terrorist activity. 

If that physician is unavailable, furnish the Veteran's entire record to a suitable substitute to offer a medical opinion on the questions above.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for any opinion offered and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

